Exhibit 10.1

 

Motorola Long Range Incentive Plan (LRIP) of 2009

 

(as amended and restated July 26, 2010)

 

OVERVIEW

 

The Plan is being implemented pursuant to the terms and conditions of the
Motorola Omnibus Incentive Plan of 2006, as amended.

 

ELIGIBILITY

 

Effective prior to February 11, 2010, Officers of the Company who are working
directly in the Broadband Mobility Solutions business as recommended by the
co-Chief Executive Officer and Chief Executive Officer, Broadband Mobility
Solutions and Officers working directly in the Mobile Devices business as
recommended by the co-Chief Executive Officer and Chief Executive Officer,
Mobile Devices and approved by the Committee shall be eligible to participate in
the Plan. The co-Chief Executive Officers and the Chief Operating Officer (if
any) are also eligible to participate as approved by the Committee. No employee
who is not an Officer shall be eligible to participate in the Plan.

 

Effective as of February 11, 2010, Officers of the Company who are working
directly in the Enterprise Mobility Solutions and Networks business as
recommended by the co-Chief Executive Officer and Chief Executive Officer,
Enterprise Mobility Solutions and Networks business and Officers working
directly in the Mobile Devices and Home business as recommended by the co-Chief
Executive Officer and Chief Executive Officer, Mobile Devices and Home business
approved by the Committee shall be eligible to participate in the Plan. The
co-Chief Executive Officers and the Chief Operating Officer (if any) are also
eligible to participate as approved by the Committee. No employee who is not an
Officer shall be eligible to participate in the Plan.

 

PARTICIPATION

 

Generally, Officers who become eligible to participate during the first three
months of a multi-year performance cycle will participate in the full
performance cycle. Officers who become eligible to participate after the first
three months of a performance cycle will participate in the performance cycle on
a pro rata basis, except that Officers who become eligible to participate during
the last three months of a performance cycle will not be eligible to participate
in the performance cycle.

 

1

--------------------------------------------------------------------------------


 

Participants who lose their eligibility to participate as a result of the lapse
of status as an Officer after the first three months of a performance cycle will
participate in the performance cycle on a pro rata basis if they continue to be
employed with the Company through the last day of the performance cycle or if
their employment terminates due to death, total and permanent disability,
divestiture or they are involuntarily terminated for a reason other than cause
during the third year of the performance cycle. Participants who lose their
eligibility to participate in the first three months of a performance cycle will
not be eligible to participate in the performance cycle.

 

Except as set forth under “Separation of the Company,” pro rata awards will be
determined on the basis of the number of completed months of employment as an
Officer during which the participant is actually working within the performance
cycle.

 

PERFORMANCE CYCLE

 

The Plan is based upon multi-year performance cycles selected by the Committee
with an initial three-year performance cycle beginning on January 1, 2009.

 

PERFORMANCE MEASURES

 

Performance measures for each cycle will be determined by the Committee based on
one or more of the Performance Measures set forth in Section 14 of the Omnibus
Plan.

 

Performance measures may apply to performance in each year in the performance
cycle, to cumulative performance during multiple years in the performance cycle
or the entire performance cycle, or a combination of any of the foregoing. If
performance measures are applied to performance in each year in the performance
cycle, performance to target for each year shall be divided by the number of
years in the performance cycle and added together to determine the award for the
entire performance cycle.

 

PARTICIPANTS’ TARGET & MAXIMUM AWARD

 

A participant’s target award is established at the commencement of a performance
cycle based on a percentage of the participant’s base pay rate in effect at that
time. If performance measures are applied to performance in each year in the
performance cycle, the target award for a Covered Employee for any succeeding
year will be adjusted at the commencement of the next year in the performance
cycle.

 

A participant’s maximum earned award will be two times his/her target award.

 

2

--------------------------------------------------------------------------------


 

THE PAYOUT PROCESS

 

·                  All earned awards will be paid in cash or Company stock, as
determined by the Committee in its discretion. To the extent awards are paid in
Company stock, the number of shares of stock earned by a participant shall be
determined by dividing the amount of the award earned during the performance
cycle by the Certification Date Value. The shares will be issued under, and
subject to the limitations of, the Omnibus Plan or such other
shareholder-approved Company equity-based incentive plan as designated by the
Committee.

 

·                  Effective prior to February 11, 2010, the Committee may
reduce the amount of the payment to be made pursuant to this Plan to any
participant who is or may be a Covered Employee at any time prior to payment as
a result of the participant’s performance during the performance cycle.  The
co-Chief Executive Officer and Chief Executive Officer, Broadband Mobility
Solutions may adjust the amount of the payment to be made pursuant to this Plan
to any participant who works directly for the Broadband Mobility Solutions
business and the co-Chief Executive Officer, Chief Executive Officer Mobile
Devices may adjust the amount of the payment to be made pursuant to this Plan to
any participant who works directly for the Mobile Devices business at any time
prior to payment as a result of the participant’s performance during the
performance cycle; provided, however, that any such adjustment may not result in
a payment to the participant in excess of the participant’s maximum award under
the Plan and any such adjustment to a payment to a member of the Senior
Leadership Team or a Covered Person will be subject to the approval of the
Committee.

 

·                  Effective as of February 11, 2010, the Committee may reduce
the amount of the payment to be made pursuant to this Plan to any participant
who is or may be a Covered Employee at any time prior to payment as a result of
the participant’s performance during the performance cycle. The co-Chief
Executive Officer and Chief Executive Officer, Enterprise Mobility Solutions and
Networks business may adjust the amount of the payment to be made pursuant to
this Plan to any participant who works directly for the Enterprise Mobility
Solutions and Networks business and the co-Chief Executive Officer, Chief
Executive Officer, Mobile Devices and Home business may adjust the amount of the
payment to be made pursuant to this Plan to any participant who works directly
for the Mobile Devices and Home business at any time prior to payment as a
result of the participant’s performance during the performance cycle; provided,
however, that any such adjustment may not result in a payment to the participant
in excess of the participant’s maximum award under the Plan and any such
adjustment to a payment to a member of the Senior Leadership Team or a Covered
Person will be subject to the approval of the Committee.

 

·                  If the Committee determines, in its sole discretion, that a
participant has willfully engaged in any activity at any time, prior to the
payment of an award, that the

 

3

--------------------------------------------------------------------------------


 

Committee determines was, is, or will be harmful to the Company, the participant
will forfeit any unpaid award.

 

·                  The Company shall have the right to satisfy all federal,
state and local withholding tax requirements with respect to the award earned by
reducing either (1) the cash paid (in the event of a cash payment) by the amount
of withholding or (2) the number of earned shares (in the event of a stock
payment) by the number of shares determined by dividing the amount of
withholding required by the Certification Date Value.

 

·                  Payments will be made as soon as administratively practicable
during the calendar year immediately following the last calendar year in the
performance cycle (unless a participant makes an irrevocable election under any
deferred compensation arrangement subject to Section 409A of the Internal
Revenue Code of 1986, as amended, to defer payment of a portion of the
participant’s award, in which case such payment, if any, shall be made in
accordance with such election). A participant has no right to any award until
that award is paid.

 

SITUATIONS AFFECTING THE PLAN

 

· Change in Employment

 

·                  Generally, a participant will be eligible for payment of an
earned award only if employment continues through the last day of the
performance cycle.

 

·                  Because employee retention is an important objective of this
Plan and awards do not bear a precise relationship to time worked within the
calendar year or length of service with the Company, Participants who separate
from employment prior to the end of the performance cycle (for reasons other
than death, Total and Permanent Disability, Retirement or, if the separation
from employment occurs in the final year of a performance cycle, involuntary
termination for a reason other than Cause) shall not receive any award
attributable to that performance cycle.

 

·                  Pro rata awards may be possible, however, depending upon the
type of employment termination. In the event a participant (i) remains on
payroll as an active employee at the end of a performance cycle, but is not
actually working, whether or not on a leave of absence, (ii) Retires, dies,
incurs a Total and Permanent Disability or, in the final year of a performance
cycle, is involuntarily terminated for a reason other than Cause prior to the
end of the performance cycle while actively employed or on a leave of absence,
the participant will be entitled to a pro rata award based on the number of
completed months of employment within the performance cycle in which the
participant was actually working as an Officer, provided that the participant is
otherwise eligible for an award. The table below summarizes how earned awards
will generally be prorated in accordance with the type of employment
termination:

 

4

--------------------------------------------------------------------------------


 

If employment terminates due to...

 

The earned award will be...

 

 

 

Death

 

Pro rated based on the number of completed months of employment within the
performance cycle.

 

 

 

Total and Permanent Disability

 

Pro rated based on the number of completed months of employment within the
performance cycle.

 

 

 

Retirement (in all countries other than member states or acceding countries of
the European Union)

 

Pro rated based on the number of completed months of employment within the
performance cycle.

 

 

 

Involuntary Termination of Employment for a Reason Other than Cause (in the
final year of the performance cycle)

 

Pro rated based on the number of completed months of employment within the
performance cycle.

 

 

 

Termination of Employment Because of Serious Misconduct

 

Forfeited.

 

 

 

Divestiture or Spin-Off

 

Pro rated based on the number of completed months of employment within the
performance cycle.

 

 

 

Termination of Employment for any Other Reason than Described Above

 

Forfeited.

 

 

 

For purposes of determining a prorated payout, completed months of employment
will include only those months in which the participant is actually working and
is an Officer.

 

A prorated payout will be based on final performance results and paid in the
same manner and at the same time as other awards, as described above in “The
Payout Process.”

 

·                  In the event a participant is reclassified from a higher
Officer level to a lower Officer level (i.e., from Executive Vice President to
either Senior Vice President or Corporate Vice President or from Senior Vice
President to Corporate Vice President), the participant’s target award will be
recalculated to reflect (a) the higher target award for the actual number of
months completed within the performance cycle while employed in the higher
Officer level and (b) the lower target award level for the actual number of
months completed within the performance cycle while employed in the lower
Officer level.

 

·                  In the event a participant (other than a Covered Employee) is
reclassified from a lower Officer level to a higher Officer level (i.e., from
Corporate Vice President to Senior Vice President or Executive Vice President or
from Senior Vice President to Executive Vice President), the participant’s
target award will be recalculated to reflect (a) the lower target award level
for the actual number of months completed within the performance cycle while
employed in the lower Officer level and (b) the higher target award for the
actual number of months completed within the performance cycle while employed in
the higher Officer level.

 

5

--------------------------------------------------------------------------------


 

· Change in Control

 

If the Company undergoes a Change in Control as defined in the Omnibus Plan, the
treatment of outstanding awards under this Plan shall be determined by the terms
of the Omnibus Plan in effect at the time of the commencement of the performance
cycle; provided, however, that payment will be made in the manner set forth
under “The Payout Process” unless payment under the Omnibus Plan is due
following a Change in Control and such Change in Control would be a permissible
distribution event, as defined in Section 409A(a)(2) of the Internal Revenue
Code of 1986, as amended.

 

· Separation of the Company

 

Notwithstanding any language in this Plan to the contrary, if the Separation
occurs prior to December 31, 2011:

 

·                  Each outstanding performance cycle will terminate for all
participants on the Distribution Date.  Earned awards for each such performance
cycle will be determined based on the Company’s performance through the
Distribution Date.

 

·                  Each participant’s award for such performance cycles will be
pro rated determined on the basis of a fraction, the numerator of which is the
participant’s number of completed months of employment within the performance
cycle in which the participant was actually working as an Officer and the
denominator of which is 36; provided, however, that each participant’s completed
months of employment will not include any month that is completed following the
Distribution Date.  For participants that separate from employment prior to the
Distribution Date or became eligible to participate after the first day of a
performance cycle, the proration described in this section, “Separation of the
Company”, will constitute the proration required by “—Change in Employment” and
“Participation”.

 

·                  Earned awards for each performance cycle will be paid in the
manner and at the time set forth above under “The Payout Process”; provided,
however, that the last day of the performance cycles for the purpose of the
provisions set forth under “The Payout Process” will be deemed to be
December 31, 2011 (in the case of the performance cycle that began January 1,
2009) and December 31, 2012 (in the case of the performance cycle that began
January 1, 2010); provided, further, that all earned awards will be paid in
cash.

 

·                  If a participant separates from employment prior to the
Distribution Date, such participant’s award will be subject to forfeiture in the
manner set forth under “—Change in Employment” and “Participation”.

 

6

--------------------------------------------------------------------------------


 

·                  Notwithstanding the foregoing, each Covered Employee’s earned
award for each outstanding performance cycle on the Distribution Date will be
equal to the lesser of (a) the amount of such Covered Employee’s award as
determined in accordance with this Plan without giving effect to the provisions
of this section, “Separation of the Company,” and (b) the amount of such Covered
Employee’s award as determined in accordance with this Plan giving effect to the
provisions of this section, “Separation of the Company.”

 

RESERVATION AND RETENTION OF COMPANY RIGHTS

 

·                  The selection of any employee for participation in the Plan
will not give that participant any right to be retained in the employ of the
Company.

 

·                  The Committee’s decision to make an award in no way implies
that similar awards may be granted in the future.

 

·                  Anyone claiming a benefit under the Plan will not have any
right to or interest in any awards unless and until all terms, conditions, and
provisions of Plan that affect that person have been fulfilled as specified
herein.

 

·                  No employee will at any time have a right to be selected for
participation in a future performance period for any fiscal year, despite having
been selected for participation in a previous performance period.

 

ADMINISTRATION

 

It is expressly understood that the Committee has the discretionary authority to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan, all of which will be binding upon the
participant.

 

GENERAL PROVISIONS

 

·                  Award opportunities may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.

 

·                  To the extent permitted by law, amounts paid under the Plan
will not be considered to be compensation for purposes of any benefit plan or
program maintained by the Company.

 

·                  All obligations of the Company under the Plan with respect to
payout of awards, and the corresponding rights granted thereunder, will be
binding on any successor to the

 

7

--------------------------------------------------------------------------------


 

Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or other acquisition of all or
substantially all of the business and/or assets of the Company.

 

·                  All awards to Covered Persons are subject to the terms and
conditions of the Recoupment Policy.  The Recoupment Policy provides for
determinations by the Company’s independent directors of a Policy Restatement. 
In the event of a Policy Restatement, the Company’s independent directors may
require, among other things, reimbursement of the gross amount of any bonus or
incentive compensation paid to the Covered Person hereunder on or after
January 1, 2008, if and to the extent the conditions set forth in the Recoupment
Policy apply.  Any determinations made by the independent directors in
accordance with the Recoupment Policy shall be binding upon the Covered Person. 
The Recoupment Policy is in addition to any other remedies which may be
otherwise available at law, in equity or under contract, to the Company.

 

·                  In the event that any provision of the Plan will be held
illegal or invalid for any reason, the illegality or invalidity will not affect
the remaining parts of the Plan, and the Plan will be construed and enforced as
if the illegal or invalid provision had not been included.

 

·                  No participant or beneficiary will have any interest
whatsoever in any specific asset of the Company. To the extent that any person
acquires a right to receive payments under the Plan, such right will be no
greater than the right of any unsecured general creditor of the Company.

 

·                  This Plan constitutes a legal document which governs all
matters involved with its interpretation and administration and supersedes any
writing or representation inconsistent with its terms.

 

DEFINITIONS

 

Certification Date Value: the closing price of one share of Motorola common
stock on the New York Stock Exchange on the day before the date on which the
Committee certifies the amount of the award earned.

 

Company: Motorola, Inc. and its Subsidiaries.

 

Committee: the Compensation and Leadership Committee of the Board of Directors.

 

8

--------------------------------------------------------------------------------


 

Covered Employee: a covered employee within the meaning of Section 162(m)(3) of
the Internal Revenue Code.

 

Covered Persons:  officers (as such term is defined in Rule 16a-1(f) under the
Securities Exchange Act of 1934) of the Company.

 

Distribution: distribution of the shares of Motorola SpinCo Holdings Corporation
common stock owned by the Company to stockholders of the Company as of the
record date.

 

Distribution Date:  the date on which the Distribution occurs.

 

Divestiture: the sale, lease, outsourcing arrangement, spin-off or similar
transaction wherein a Subsidiary is sold or whose shares are distributed to the
Motorola stockholders, or any other type of asset transfer or transfer of any
portion of a facility or any portion of a discrete organizational unit of
Company or a Subsidiary.

 

Motorola SpinCo Holdings Corporation: a wholly-owned subsidiary of the Company
that at the time of the Distribution, will hold, directly or indirectly,
substantially all of the assets, liabilities and operations of Motorola’s Mobile
Devices and Home businesses and, through the Distribution, will become an
independent, publicly traded company.

 

Omnibus Plan: the Motorola Omnibus Incentive Plan of 2006, as amended, or any
successor plan.

 

Officers: Corporate, Senior and Executive Vice Presidents of the Company.

 

Plan: the Motorola Long Range Incentive Plan (LRIP) of 2009.

 

Policy Restatement:  a restatement of the Company’s financial results caused by
the intentional misconduct of a Covered Person.

 

Recoupment Policy:  the Company’s Policy Regarding Recoupment of Incentive
Payments upon Financial Restatement, as it may be amended from time to time.

 

9

--------------------------------------------------------------------------------


 

Retire or Retirement: shall only apply in countries other than member states or
acceding countries of the European Union and shall mean retirement from Motorola
or a Subsidiary as follows:

 

(i)                                     Retiring at or after age 55 with 20
years of service;

 

(ii)                                  Retiring at or after age 60 with 10 years
of service;

 

(iii)                               Retiring at or after age 65, without regard
to years of service; or

 

(iv)                              Retiring with any other combination of age and
service, at the discretion of the Committee.

 

Years of service will be based on the participant’s Service Club Date.

 

Separation:  the separation of the Company into two independent publicly traded
companies, through the Distribution.

 

Subsidiary: an entity of which Motorola owns directly or indirectly at least 50%
and that Motorola consolidates for financial reporting purposes.

 

Serious Misconduct: any misconduct that is a ground for termination under the
Motorola Code of Business Conduct, or human resources policies, or other written
policies or procedures.

 

Total and Permanent Disability: for (a) U.S. employees, entitlement to long-term
disability benefits under the Motorola Disability Income Plan, as amended and
any successor plan and (b) non-U.S. employees, as established by applicable
Motorola policy or as required by local regulations.

 

If a term is used but not defined, it has the meaning given such term in the
Omnibus Plan.

 

AMENDMENT, MODIFICATION, AND TERMINATION

 

Except as expressly provided by law, this Plan is provided at the Company’s sole
discretion and the Committee may modify or terminate it at any time,
prospectively or retroactively, without notice or obligation for any reason;
provided, however, that no such action may adversely affect a participant’s
rights under the Plan subsequent to such time as negotiations or discussions
which ultimately lead to a Change in Control have

 

10

--------------------------------------------------------------------------------


 

commenced.  In addition, there is no obligation to extend the Plan or establish
a replacement plan in subsequent years.

 

APPLICABLE LAW

 

To the extent not preempted by federal law, or otherwise provided by local law,
the Plan will be construed in accordance with, and governed by, the laws of the
state of Illinois without regard to any state’s conflicts of laws principles.
Any legal action related to this Plan shall be brought only in a federal or
state court located in Illinois.

 

11

--------------------------------------------------------------------------------